Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Tatiana Rossin (Reg. No. 56,833) on 02/04/2021.

In the Claims: 

This clean version of claims will replace all prior versions, and listings, of claims in the application:


1.	(Currently Amended) A point-of-care ultrasound device comprising:
a local memory;
a browser component coupled to the local memory; 
an intermediary component separate from the browser component; and 
one or more processors coupled to the local memory, the browser component and the intermediary component, wherein the one or more processors are configured to:

in at least one instance when the point-of-care ultrasound device does not have an additional live connection to a server to which the point-of-care ultrasound device is configured to send worksheet data, the one or more processors are configured to:
load a worksheet from the one or more worksheets in the local memory into the browser component; 
obtain, via the intermediate component, a first reference to a first function associated with the worksheet loaded into the browser component; 
execute, based on the first reference, the first function to extract, via the intermediate component, the worksheet data from the worksheet;
store the worksheet data in a portion of the local memory inaccessible to the browser component; and
transfer the worksheet data from the portion of the local memory to a queue; and
when the additional live connection to the server is available, transmit the worksheet data, from the queue, to the server, wherein the one or more processors are further configured to 
determine that the worksheet data are stored in the local memory, for the worksheet and, in response:
obtain, from the local memory, the worksheet data, 

execute, based on the second reference, the second function to auto-fill, via the intermediary component, the worksheet data into the worksheet.


2.	(Canceled) 

3.	(Previously Presented) The point-of-care ultrasound device of claim 1, wherein the first function is a script function.

4.	(Previously Presented) The point-of-care ultrasound device of claim 1,
wherein the intermediary component is a component object model;
wherein the one or more processors are configured to:
execute a first command of the component object model that uses at least a name of the first function to obtain a pointer to the first reference to obtain the first reference to the first function; and
execute a second command of the component object model that uses the pointer to the first function and arguments defined for the component object model to cause the browser component to execute the first function.


5.	(Currently Amended) The point-of-care ultrasound device of claim 1,

wherein the one or more processors are configured to extract, via the intermediary component, the worksheet data from the worksheet in response to identifying the trigger condition.


6.	(Currently Amended) A method for operating a medical imaging device comprising a local memory and one or more processors coupled to the local memory, the method comprising:
executing, by the one or more processors, a system software that includes a browser component and a system component that is separate from the browser component; and
when the medical imaging device has a live connection to a worksheet server, 
obtaining, by the one or more processors, one or more worksheets from the worksheet server and store the one or more worksheets in the local memory;
in at least one instance when the medical imaging device does not have an additional live connection to a server to which the medical imaging device is configured to send worksheet data, performing, by the one or more processors, operations comprising: 
loading a worksheet from the one or more worksheets in the local memory into the browser component;
obtaining, via the system component, a first reference to a first function associated with the worksheet loaded into the browser component; 

storing the worksheet data in a portion of the local memory inaccessible to the browser component; and 
transferring the worksheet data from the portion of the local memory to a queue; and when the additional live connection to the server is available, 
transmitting the worksheet data, from the queue, to the server, wherein the operations further comprise: 
determining that the worksheet data are stored in the local memory, for the worksheet and, in response:
obtaining, from the local memory, the worksheet data, 
obtaining, via the intermediary component, a second reference to a second function of a document object model (“DOM”) associated with the worksheet; and
executing, based on the second reference, the second function to auto-fill, via the intermediary component, the worksheet data into the worksheet.


7.	(Previously Presented) The method of claim 6, further comprising:
 	obtaining the worksheet;  and 
storing the worksheet in the local memory when the medical imaging device had the live connection to a worksheet server.




9.	(Previously Presented) The method of claim 6, wherein the worksheet includes HTML content and one or more references to one or more pieces of additional content stored in the local memory, the one or more pieces of additional content comprising a script stored in the local memory; and
wherein the loading the worksheet comprises resolving the one or more references by retrieving the additional content from the local memory and compiling the HTML content and the additional content into a document object model (“DOM”).


10.	(Previously Presented) The method of claim 6, wherein the operations further comprise  
obtaining, via the system component, a first reference to the first function of a document object model (“DOM”) associated with the worksheet; 
executing, based on the first reference the first function; and receiving a result of the executing the first function, wherein the result includes the worksheet data.

11.	(Previously Presented) The method of claim 10,
wherein the system component is a component object model;
wherein obtaining the first reference to the first function comprises 

wherein the executing the first function comprises executing a second command of the component object model that uses the pointer to the first function and arguments structured for the component object model.

12.	(Previously Presented) The method of claim 6, wherein the extract the worksheet data comprises: 
injecting code, by the system component, into the browser component, wherein the injecting causes the browser component to execute the injected code; and 
receiving, in response to the code injection, a result that includes the worksheet data.


13.	(Previously Presented) The method of claim 6 further comprising:
determining, based on worksheet meta-data, the worksheet data stored in the local memory and associated with the worksheet; and
in response to the determining:
obtaining, from the local memory, the stored worksheet data, and
auto-filling, via the system component, at least a portion of the worksheet data into the worksheet.



obtaining, via the system component, a second reference to a second function of the DOM associated with the worksheet; and
executing, based on the second reference, the second function to auto-fill, via the system component, the worksheet data into the worksheet.


15.	(Previously Presented) The method of claim 6, wherein the server is configured to:
receive the worksheet data when the live connection is available; 
extract, from the received worksheet data, patient data including an identification of the patient and an identification of one or more procedures completed on the patient; and
interface with a billing system to provide the patient data.


16.	(Previously Presented) The method of claim 6 further comprising:
determining, based on worksheet meta-data, that the worksheet data has been signed; and
in response to determining that the worksheet data has been signed, creating a version of the worksheet data by incorporating at least a portion of the worksheet data in a private tag of a DICOM package.


determining that the DICOM package is complete, wherein the complete DICOM package includes the private tag and image data obtained by the medical device;
wherein transferring the worksheet data to a queue comprises transferring the DICOM package to the queue in response to the determining that the DICOM package is complete.


18.	(Previously Presented) The method of claim 6, wherein extracting the worksheet data from the worksheet is in response to a trigger condition comprising an action that causes the browser component to navigate away from the worksheet.


19.	(Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for
operating a point-of-care medical device comprising a local memory, the operations comprising:
executing a system software including a browser component and an intermediary component that is separate from the browser component; 
when the point-of-care ultrasound device has a live connection to a worksheet server, obtain one or more worksheets from the worksheet server and store the one or more worksheets in the local memory;
and

loading a worksheet from the one or more worksheets in the local memory into the browser component;
obtain, via the intermediate component, a first reference to a first function associated with the worksheet loaded into the browser component; 
extracting, via the intermediary component, the worksheet data, from the worksheet, by executing, based on the first reference, the first function; 
storing the worksheet data in a portion of the local memory inaccessible to the browser component; and 
transferring the worksheet data from the portion of the local memory to a queue; and 
when the additional live connection to the server is available, transmitting the worksheet data, from the queue, to the server; 
wherein the operations further comprise:
determining that the worksheet data are stored in the local memory, for the worksheet and, in response:
obtaining, from the local memory, the worksheet data, and 
obtaining, via the intermediary component, a second reference to a second function of a document object model (“DOM”) associated with the worksheet; and
executing, based on the second reference, the second function to auto-fill, via the intermediary component, the worksheet data into the worksheet.


20.	(Currently Amended) The non-transitory computer-readable storage medium of claim 19, further comprising instructions that cause the computing system to perform operations comprising:
obtaining, via the intermediary component, a reference to a code loaded with the worksheet;
executing, based on the reference, the code; and
receiving a result of executing the code, wherein the result includes the worksheet data.

Reasons for Allowance

	Claims 1 and 3-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 6, and 19 above. 

The features as recited in independent Claims 1, 6, and 19:
“load a worksheet from the one or more worksheets in the local memory into the browser component; 
obtain, via the intermediate component, a first reference to a first function associated with the worksheet loaded into the browser component; 
execute, based on the first reference, the first function to extract, via the intermediate component, the worksheet data from the worksheet;
store the worksheet data in a portion of the local memory inaccessible to the browser component; and
transfer the worksheet data from the portion of the local memory to a queue; and
when the additional live connection to the server is available, transmit the worksheet data, from the queue, to the server, wherein the one or more processors are further configured to 
determine that the worksheet data are stored in the local memory, for the worksheet and, in response:
obtain, from the local memory, the worksheet data, 
obtain, via the intermediary component, a second reference to a second function of a document object model (“DOM”) associated with the worksheet; and
execute, based on the second reference, the second function to auto-fill, via the intermediary component, the worksheet data into the worksheet,” 


when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/MAIKHANH NGUYEN/            Primary Examiner, Art Unit 2176